PER CURIAM.
This is a companion case to State ex rel. Brautigam v. Interim Report of Grand Jury, etc., 93 So.2d 99, relating to the propriety of an interim grand jury report concerning the appellee Wright and others. The appeal in the instant case has been taken by the State from an order of the assigned circuit judge expunging from the record a statement in the interim and final reports of the grand jury relating to the appellee Wright.
In the companion case, we ordered expunged from the record the entire objectionable matter for reasons which are equally applicable to the statements concerning the appellee Wright.
Accordingly, the order appealed from should be and it is hereby affirmed under the authority of State ex rel. Brautigam v. Interim Report of Grand Jury, etc., 93 So.2d 99.
*105TERRELL, C. J., and HOBSON, ROBERTS, DREW, THORNAL and O’CON-NELL, JJ., concur.
THOMAS, J., not participating because of illness.